Case 1:16-cv-09517-LAK Document 374-2 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL KLEEBERG, LISA STEIN, and ; CIVIL ACTION
AUDREY HAYS, :
Plaintiffs, : CASE NO. 1:16-cv-09517-LAK
Vv.
LESTER EBER; ALEXBAY, LLC f/k/a ; SEPTEMBER 10, 2021

LESTER EBER, LLC; ESTATE OF
ELLLIOTT W. GUMAER, JR.; and
WENDY EBER,

Defendants,

and

EBER BROS. & CO., INC.; EBER BROS
WINE AND LIQUOR CORP.; EBER
BROS. WINE & LIQUOR METRO, INC.;
EBER-CONNECTICUT, LLC; EBER-
RHODE ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO
LLC; SLOCUM & SONS OF MAINE,
INC.; and CANANDAIGUA NATIONAL
BANK & TRUST COMPANY,

Nominal Defendants.

 

ORDER FOR PRO HAC VICE ADMISSION
The motion of Thomas V. Daily, of Reid and Riege, P.C., for admission to practice Pro
Hac Vice in the above captioned action is granted.
Applicant has declared that he is a member in good standing of the bar of the state of
Connecticut; and that his contact information is as follows:
Applicant’s Name: Thomas V. Daily
Firm Name: Reid and Riege, P.C.

Address: One Financial Plaza, 21% Floor
Case 1:16-cv-09517-LAK Document 374-2 Filed 09/10/21 Page 2 of 2

City / State / Zip: Hartford, CT 06103

Telephone / Fax: (p) 860-240-1067 — (f) 860-240-1002
Applicant, having requested admission Pro Hac Vice to appear for all purposes as counsel for
Andrew Eder in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:

 

 

United States District Judge
